Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of axonal damage of the sciatic nerve in the reply filed on 1/14/2021 is acknowledged.  Claims 16-36 are pending in the application. Claims 18-24 and 29-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 
Claims 16-17 and 26-28 are currently under examination and the subject matter of the present Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the promotion of regenerative growth of parthenolide on sciatic nerve regeneration in vivo in wild type mice and axonal growth in vitro after application of parthenolide and cnicin, does not reasonably provide enablement for achieving the same objective in vivo in a human central nervous system neuron axon, particularly those damaged by sciatic .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
1) the nature of the invention;
2) the breadth of the claims;
3) the unpredictability or unpredictability of the art;
4) the amount of direction or guidance presented;
5) the presence or absence of working examples;
6) the quantity of experimentation necessary;
7) the state of the prior art; and,
8) the relative skill of those skilled in the art.
	The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.
	The presently claimed invention is directed to a method of regenerating axonal damage, wherein the axonal damage is an injury of the nervous system, the method comprising administering to a subject a therapeutically effective amount of a compound reducing microtubule detyrosination in axonal tips selected from cnicin.
	In particular, one skilled in the art could not practice the presently claimed subject matter without undue experimentation because the artisan would not accept on its face that the regeneration of an adult human central nervous system neuron axon damaged via injury, could actually be achieved.  The specification defines subject is a human (page 12).
	As set forth in In re Marzocchi et al., 169 USPQ 367 (CCPA 1971):
	“[A] [s]pecification disclosure which contains teachings of manner and process of making and using the invention in terms corresponding to the scope to those used in describing and defining subject matter sought to be patented must be taken as in compliance with the enabling requirement of first paragraph of 35 U.S.C. 112, unless there is reason to doubt the objective truth of statements contained therein which must be relied on for enabling support; assuming that sufficient reasons for such doubt exists, a rejection for failure to teach how to make and/or use will be proper on that basis, such a rejection can be overcome by suitable proofs indicating that teaching contained in the specification is truly enabling.” (emphasis added).
	The present claims circumscribe a method for regeneration of an adult human central nervous system neuron axon damaged via injury.  That is, in order to be enabled to practice the present invention, the skilled artisan would have to accept that by delivering orally or parenterally (page 12 of specification)
regeneration of an adult human central nervous system neuron axon damaged via injury, could be effected.  However, in light of the fact that the specification fails to provide the skilled artisan with any direction or guidance as to how the regeneration of a human CNS neuronal axon, particularly those damaged by sciatic nerve injury, could actually be achieved, the present specification is viewed as lacking an enabling disclosure of the entire scope of the claimed invention.
	Regarding the regeneration of a human CNS neuronal axon, the objective truth that the regeneration of a human CNS neuronal axon could be effected using the presently claimed cnicin is doubted because the state of the art, both at the time of the instant invention and also at present, recognized the obstacles of formulating effective therapies for CNS axonal regeneration that show any efficacy in human clinical applications. While various therapies for CNS axonal regeneration have been tested in in vitro animal model cell lines, i.e., rat neuronal cells, and in vivo in animal models, i.e., rats, the state of the art with regard to adapting such therapies for use in human models is grossly underdeveloped and unpredictable, such that the allegation that the claimed efficacy shown in rat neuronal cells or in rats would have the same level of efficacy in humans would have been an outcome not reasonably expected by the skilled artisan.
	It is in this regard that Fawcett (“Spinal Cord Repair: From Experimental Models to Human Application”, Spinal Cord, 1998 Dec; 36(12):811-817; Abstract) and Nacimiento et al. (“Nerve Regeneration after Spinal Cord Trauma: Neurobiological Progress and Clinical Expectations”, Nervenartzt., 1999 Aug; 70(8):702-713; Abstract) are cited.  Fawcett teaches the lack of development of therapies for use in generating axonal growth in humans, stating that, “Axon regeneration fails in the CNS 
	This difficulty in adapting axonal regenerative therapies for use in humans is corroborated by Nacimiento et al., who teaches, “In recent years, a more precise neurobiological knowledge has been gained concerning the various cellular parameters which mediate successful peripheral nerve regeneration, and also those which prevent repair of damaged nerve fiber pathways following traumatic injury to the central nervous system (CNS).  On this basis, a range of experimental therapeutical approaches for promoting axonal regeneration and functional recovery after spinal cord injury have been developed in animal models.  Such intervention strategies focus on the molecular inactivation of glial-associated growth-inhibitory factors and on the application of trophic molecules and cellular substrates which enhance the postlesional regenerative potential of intrinsic CNS neurons.  At the present, these experimental therapies cannot be transferred to the clinical situation for the treatment of spinal cord injured patients.” (see abstract)
	Further, it remains that, even in the time that has elapsed since Applicant’s invention, the state of the art at present is such that it still fails to recognize the predictive value of animal models in determining the expected efficacy of regenerative therapies in humans.  This is acknowledged by Dietz et al. (“Neurological Aspects of Spinal-Cord Repair: Promises and Challenges”, Lancet Neurol, 2006; 5:688-694), who teaches, “During the past few years, several approaches to spinal-cord repair have been successfully established in animal models.  For their use in trials of spinal-cord injury (SCI) in human beings, specific difficulties that affect the success of clinical trials have to be recognized.  First, transaction of the spinal cord is commonly applied in animal models, whereas contusion, which generally leads to injury in two to three segments, represents the typical injury mechanism in human beings.  Second, the quadrupedal organization of locomotion in animals and the more complex autonomic functions in human beings, challenge translation of animal behavior into recovery from SCI in people.  Third, the extensive 
In light of these teachings, both at the time of Applicant’s invention and even after Applicant’s invention, the circumstances of axonal regeneration in human CNS neurons, especially those damaged by sciatic nerve injury, is highly complex and must take into consideration various factors, most importantly of which is that the animal models used in the art to determine the efficacy of an axon regeneration therapy are not reasonably predictive of the same efficacy in human clinical applications due to distinct physiological differences between humans and the models that currently exist in the art.  In other words, the state of the art with regard to effecting axonal regeneration in a human CNS neuron is highly complex and unpredictable such that the activity demonstrated in either a rat neuronal cell line or a rat model does not necessarily translate into the same level of activity, or even any effect whatsoever, in achieving the same objective in a human CNS neuronal axon.  That is, the state of the art clearly dictates against the extrapolation of results seen in animal models with regard to axonal regeneration to human CNS neuronal cells, absent adequate direction or guidance as to how such an objective may be achieved with a reasonable expectation of success.  
It is clear from the discussion above that the state of the art with regard to the promotion of axonal regeneration in human CNS neuronal axons is highly unpredictable.  The amount of guidance required to be present in the specification as originally filed is directly proportional to the amount of knowledge in the art as well as the unpredictability in the art.  In other words, if little or nothing is known in the prior art about an aspect of the claimed invention and the art is unpredictable, the specification requires more detail and guidance as to how to use the invention in order to be enabling.  Please reference In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) and Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 
Applicant provides examples directed to the promotion of regenerative growth of parthenolide on sciatic nerve regeneration in vivo in wild type mice and axonal growth in vitro after application of parthenolide and cnicin.  However, the instant specification conspicuously lacks any disclosure or teaching of manner and process of using the presently claimed cnicin for achieving the objective of promoting axonal regeneration in a human CNS neuronal axon, especially one that has been damaged via sciatic nerve injury. 
 While a lack of a working embodiment cannot be a sole factor in determining enablement, the absence of substantial evidence commensurate in scope with the breadth of the presently claimed subject, in light of the unpredictable nature of the art and the direction that Applicant has presented, provides additional weight to the present conclusion of insufficient enablement in consideration of the Wands factors as a whole.  Nowhere does the specification set forth any guidance or direction as to how the claimed cnicin could be used for promoting the regeneration of a human adult CNS neuron, without an undue burden of experimentation.  Due to the unpredictable nature of CNS axon regeneration and the high degree of variability in the activity of various regenerative therapies in different animal models, in the absence of any guidance or direction as to how the skilled artisan would go about achieving the claimed objective in a human CNS neuron, especially one that had been damaged by sciatic nerve injury, the instant disclosure is viewed as lacking enablement, requiring an undue level of experimentation for this aspect of the invention and clearly not rebutting the presumption of unpredictability in the art at the time of the invention.
The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of the prior art and Applicant's disclosure that experimentation in this particular art is not at all uncommon, but that the experimentation required in order to practice this aspect of the invention would be undue.  Please reference In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976), which states, “The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” (emphasis added)  Applicant fails to address the unpredictability in the art by providing adequate direction or guidance as to how to practice this aspect of the invention, in terms of disclosing how to use the presently claimed cnicin such that the regeneration of a human adult 
In view of the discussion of each of the preceding seven factors, the level of skill in the art is high and is at least that of a medical doctor with several years of experience in the art.
As the cited art and discussion of the above factors establish, practicing the claimed invention in the manner disclosed by Applicant would not imbue the skilled artisan with a reasonable expectation that the promotion of regenerative growth in a human central nervous system neuron axon, particularly those damaged by sciatic nerve injury, could be achieved.  In order to actually achieve such a result, it is clear from the discussion above that the skilled artisan could not rely upon Applicant's disclosure as required by 35 U.S.C. 112(a), and would have no alternative recourse but the impermissible burden of undue experimentation in order to practice the full scope of the embodiments of the presently claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 16-17 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradke et al. (EP 1700596; submitted in IDS) in view of Fonrose et al. (Cancer Res. 2007; 67:(7), April 1 2007; submitted in IDS).
Bradke et al. teach a method of treating lesions of CNS axons with administration of an effective amount of microtubule stabilizing compounds in a subject (abstract).  Manipulation of microtubules using a microtubule stabilizing compound increases the regeneration capacity of CNS axons in lesioned sciatic nerves (Example 9).  An effective amount ranges from 25 pg to 250 ng per day (paragraph [0025]).
Bradke et al. are silent on the administration of cnicin.
Fonrose et al. teach that cnicin is a known microtubule stabilizing agent at a final concentration of 20 umol/L (page 3375, right column).
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to administer cnicin for regeneration of an axon in a lesioned sciatic nerve in a subject.  One would have been motivated to do so because microtube stabilizing compounds are known to be effective at regenerating an axon in a lesion sciatic nerve and cnicin is a known microtubule stabilizing agent.   As such, one would have a reasonable expectation of success that cnicin would be effective for the regeneration of an axon in a lesioned sciatic nerve in a subject.
The instant specification fails to recite specific amounts for reducing “reducing microtubule detyrosination,”  There is no evidence of record that the amounts disclosed by the prior art do not produce this claimed effect.  


CONCLUSION
No claim is found to be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628